11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                   JUDGMENT

In re Nathan M. Altenhofen,                 * Original Habeas Corpus Proceeding

No. 11-18-00197-CV                          * August 16, 2018

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                             (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Nathan M. Altenhofen’s petition for writ of habeas corpus should be denied.
Therefore, in accordance with this court’s opinion, the petition for writ of
habeas corpus is denied.